UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6383


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

       v.

LUCAS VASQUEZ-CHAVARRIA,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James. C. Dever III, District Judge. (5:17-cr-00004-D-1; 5:19-cv-00544-D)


Submitted: July 20, 2021                                          Decided: July 28, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lucas Vasquez-Chavarria, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lucas Vasquez-Chavarria seeks to appeal the district court’s order denying his 28

U.S.C. § 2255 motion. We dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

       In civil cases where the United States is a party, parties have 60 days after the entry

of the district court’s final judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(B),

unless the district court extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens

the appeal period under Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal

in a civil case is a jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on August 18, 2020. Vasquez-Chavarria filed

the notice of appeal on March 9, 2021. * Because Vasquez-Chavarria failed to file a timely

notice of appeal or to obtain an extension or reopening of the appeal period, we dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




       *
         For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date Vasquez-Chavarria could have delivered the notice to prison
officials for mailing to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266,
276 (1988).

                                              2